Citation Nr: 0529384	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  04-03 683	)	DATE
	)
	)


THE ISSUE

Whether a January 1986 decision by the Board of Veterans' 
Appeals (Board) was clearly and unmistakably erroneous (CUE) 
in denying service connection for lumbar disc disease of the 
lumbar spine.  


REPRESENTATION

Moving party represented by:  Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from November 1972 to May 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on motion by the veteran as to CUE in a January 22, 
1986 Board decision.  The Board notes that additional 
evidence from the veteran was received.  Pursuant to 38 
C.F.R. § 20.1405(b) (2004), however, no new evidence will be 
considered in connection with the disposition of a motion 
based on CUE.  Consequently, the Board is precluded from 
considering any evidence submitted after the subject Board 
decision in reaching its decision as to the matter of CUE.

This case has previously come before the Board.  In an April 
2004 decision, the Board denied the veteran's Motion for a 
finding of CUE in a January 1986 Board decision denying 
service connection for lumbar disc disease of the lumbar 
spine.  The veteran filed a Notice of Appeal.  In June 2004, 
the Court vacated the Board's April 2004 decision.  The case 
has been returned to the Board for further appellate review.  

This case has been advanced on the docket.


FINDINGS OF FACT

1.  In a January 22, 1986 decision, the Board denied 
entitlement to service connection for a chronic low back 
disorder.

2.  The evidence does not show that the correct facts, as 
they were known at the time, were not before the Board or 
that the pertinent statutory or regulatory provisions were 
incorrectly applied in the January 22, 1986 Board decision.


CONCLUSION OF LAW

The January 22, 1986 decision in which the Board denied 
entitlement to service connection for a chronic low back 
disorder was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect the veteran's report of 
having sustained a back injury in March 1974.  The record of 
treatment notes that he had fallen off a surfboard on a ski 
slope.  The assessment was acute back strain.  Light duty was 
prescribed.  The May 1974 separation examination report shows 
that the spine and musculoskeletal system were normal.

By letter dated in April 1984, the veteran's private 
physician, R. B., related that he initially treated the 
veteran for lower back pathology in March 1982.  He noted 
that x-ray examination showed discogenic disease at L4-L5 and 
at L5-S1.  The letter notes the veteran's reported history of 
having injured his back while carrying heavy sheets of 
plywood during service.

In a statement received in April 1984, J. S. D. related that 
he was the supervisor of the carpenter shop in which the 
veteran had worked during service.  He noted the job involved 
demanding tasks, to include bringing aboard large quantities 
of plywood.  He stated that "[d]uring one such 'working 
party' [the veteran] reported having severe back pain and was 
authorized a visit to sick-bay.  At the time I was not aware 
of the specific diagnosis yet a period of 'light duty' was 
prescribed and observed."

By letter received in April 1984, R. P. stated that he had 
known and worked in carpentry with the veteran since 1977.  
He related that during work, he had observed the veteran 
having incapacitating episodes in association with a chronic 
lower back disorder.

The impressions of a CT (computer tomography) scan of the 
lumbar spine in March 1985 were normal L5-S1 level and 
asymmetric posterior bulging of the intervertebral disc at 
L4-5, greater on the left, with anterior dural sac deformity, 
foraminal encroachment, as well as suspected nerve root 
displacement, and mild generalized posterior bulging of the 
intervertebral disc at L3-4, with slight impression on the 
anterior dural sac.

In April 1985, Dr. R. B., in pertinent part, stated the 
following:

[The veteran's] history of injury to his 
back dates back to when he was in the 
service when he was carrying heavy 
sheets of plywood.  As noted[,] he first 
saw us for increasing pain to the low 
back on March 11, 1982.  X-rays revealed 
disc space narrowing at L4/L5 and at 
L5/S1.  I realize that the span of time 
for the injury and our first exam gives 
some doubt as to whether the original 
back injury is causing his current 
problems and diagnosis.

I would state that in my opinion and in 
my long years of practising or[t]hopedic 
medicine that this situation is very 
common.  An injury to the lumbar area at 
such an early time in someone's life is 
more than likely to cause a weakness and 
promote degeneration of the structures 
more readily than normal.  I believe 
this is one of those cases.

He continued to have low back pain off 
and on during the next two years and was 
treated with work restrictions, rest, 
and mild analgesics.  A CT scan was 
performed on March 11, 1985.  A copy of 
that scan's results are [sic] enclosed 
for your file.  It clearly shows a 
definite problem with the disc material 
at the lumbar level.

In a statement from the veteran's private physician, D. M., 
received in April 1985, the veteran's complaint of backache 
was noted since 1975.  The veteran's reported history of a 
back injury during service in 1974 was noted.

In a July 1985 statement, Dr. D. M. stated that he had 
treated the veteran for backache on one occasion in 1975.  No 
cause was noted to have been given.

In January 1986, the Board denied entitlement to service 
connection for a chronic low back disorder.

In March 1998, service connection for lumbar disc disease of 
the lumbar spine was established.  In July 2000, service 
connection was granted lumbar disc disease of the lumbar 
spine from December 1995.

Legal Criteria and Analysis

As a preliminary matter, the Board must address the effect of 
the Veterans Claims Assistance Act of 2000 (VCAA) in this 
claim.  The issue now before the Board, however, is a legal 
challenge to a prior Board decision and does not involve 
acquiring or submitting any additional evidence.  Further, 
the Court has held that the VCAA is not applicable to clear 
and unmistakable error claims.  See Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc).

The Court has set forth a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination:  ( 1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied, (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made, and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

The Court has further stated that a CUE is a very specific 
and a rare kind of error.  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).

Moreover, an alleged failure in the duty to assist may never 
form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier decision.  See Elkins v. Brown, 8 
Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 
384 (1994).

The regulations governing clear and unmistakable error in a 
decision of the Board appear at 38 C.F.R. §§ 20.1400-1411 
(2004).  Section 20.1403 provides:  (a) General. Clear and 
unmistakable error is a very specific and rare kind of error.  
It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.

(b) Record to be reviewed. -- (1) General. Review for 
clear and unmistakable error in a prior Board decision must 
be based on the record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued on or after 
July 21, 1992.  For a Board decision issued on or after July 
21, 1992, the record that existed when that decision was made 
includes relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and unmistakable error.  
To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made. If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -- (1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to fulfill 
the duty to assist.

(3) Evaluation of evidence.  A disagreement as to how 
the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

The veteran asserts that the Board failed to consider 38 
C.F.R. § 3.303(d) in connection with the Board's January 1986 
decision and that such was CUE.  The representative has also 
asserted that the claim of service connection for lumbar disc 
disease of the lumbar spine would have been manifestly 
different but for the Board's failure to apply 38 C.F.R. § 
3.303(d) (1986).  

At the time of the January 1986 decision, the Board 
considered the evidence to include the service medical 
records showing a back injury in service, a normal separation 
examination, and the private nexus opinion.  The members of 
the Board, which included a physician, weighed the evidence 
of record and determined that service connection was not 
warranted.  At the time of the 1986 decision, it was not 
error for the Board to use its own judgment.  Rather, it was 
not until Colvin v. Derwinski, 1 Vet.App. 171 (1991) that the 
Court issued a decision limiting the expertise of the trier 
of fact.  The Colvin case post dated the decision in this 
case and any Colvin violation does not establish CUE.  CUE 
does not arise from a change in interpretation of a statute.  
Jordan v Nicholson 401 F.3d 1296 (2005).  

In excercsing judgment, the Board can and must analyze the 
evidene that was before the Board at the time of the 
decision.  See Hauck v Nicholson, 403 F.3d 1303 (2005).  
Here, in 1985, Dr. R. B. noted that his opinion was based, in 
part, on a history provided by the veteran.  Also, this same 
examiner realized that the span of time for the injury and 
his first examination gives some doubt as to whether the 
original back injury was causing his current problems and 
diagnosis.  When faced with a request to determine whether 
CUE exits in a particular case, the Board may assume that at 
the time of the challenged decision, the Board had been aware 
of, and duly considered, extant law, and had formed a 
conclusion as to whether the prior decision was supportable 
in light of that evidence and law.  

In regard to the assertion of a failure to consider 38 C.F.R. 
§ 3.303(d), the allegation is without merit.  Although 
subparagraph (d) of 38 C.F.R. § 3.303 is not specifically 
cited, the Finding of Fact in the 1986 Board decision reads 
as follows:

The veteran's current low back disorder 
began after service and arose 
independently of any in-service 
occurrence or back problems.  

This Finding of Fact is fully consistent with 38 C.F.R. 
§ 3.303(d).  Furthermore, the Conclusion of Law cites to 38 
C.F.R. § 3.303 rather than to the specific subparts, thus 
implicitly including subpart (d).  The absence of reference 
to 38 C.F.R. § 3.303(d) in the 1986 decision does not 
constitute CUE.  

Ultimately, the allegation of CUE rests upon a theory of how 
the evidence was weighed.  Based upon the regulations that 
existed at that time, the decision to reject the private 
medical opinion was supportable and the January 1986 Board 
decision does not involve CUE.






ORDER

The motion is denied.  



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



